Citation Nr: 1232390	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for tinea dermatitis of the feet and hands.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a June 2008 rating determination by the above Regional Office (RO).  The Veteran testified at a videoconference hearing held at the Montgomery RO in July 2012, before the undersigned Veterans Law Judge.  A transcript is of record.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the May 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected tinea dermatitis of the feet and hands is more disabling than is reflected in the current noncompensable evaluation.  

He basically asserts that his skin disorder has worsened since he was last examined by VA in October 2011.  At his July 2012 hearing, he testified his skin rash had spread from his feet up his legs and into the thigh area.  He also testified that in addition to the topical cream, his private treating physician had prescribed the pill Griseofulvin since 2007 to help control the burning and itching.  

Outpatient clinical records show the treatment for the Veteran's skin condition has primarily consisted of loprox gel, but there is no evidence that he had been prescribed any oral medications to treat his service-connected skin disorder including corticosteroids, immunosuppressive drugs, or light therapy.  An April 2009 statement from the Veteran's private treating physician shows the Veteran experienced chronic peeling, scaling, itching, burning, cracking skin, xerosis, macerate, fissures, and vesicular lesions.  The examiner noted the Veteran's recurring skin condition involved 50 percent of both feet, including the entire plantar surfaces.  The prognosis was considered poor.  Again, there was no evidence that he had been prescribed any oral medications.

The Board notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2011).  To that end, while the 2011 VA examination is not necessarily too old to adequately evaluate his disability, because it appears that the Veteran has undergone, or is currently receiving, systemic therapy for control of his service-connected tinea dermatitis of the feet and hands and he has reported that the affected area includes his legs, a more contemporaneous examination is in order.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  

The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present skin disorder involving his lower extremities and hands, as well as any significant pertinent interval medical history, including a description of the medications that he is taking and any systemic therapy he has received since his last VA examination in 2011.  To facilitate meaningful and accurate application of the rating criteria, an examination of the entire body should provide an estimate of the extent of the maximum involvement of skin disorder as a percentage of the total body and of exposed areas.  

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in January 2010.  A review of the file indicates that medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) were reviewed by the RO in the March 2012 Supplemental Statement of the Case.  On remand, the records referred to in the SSOC, dating from December 18, 2009 through February 8, 2012, should be associated with the claims folder or Virtual VA file.  

Also while the Veteran has provided copies of treatment records from his private treating physician, dated in June 2007 and July 2007, there are references in the April 2009 statement, to other treatment dates which are not currently in the claims file.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his tinea dermatitis of the feet and hands.  All pertinent records should be obtained and associated with the claims folder.  The Board is particularly interested in any pertinent treatment provided by private physician, D.V. Robinson, D.P.M., on July 29, 2008, February 19, 2009, and April 20, 2009.

The AMC/RO also should request and associate with the record relevant VA electronic medical records pertaining to the Veteran that were referenced in the March 2012 SSOC dating from December 18, 2009 through February 8, 2012.  Relevant VA medical records dated since February 2012 should also be requested. 

Document the attempts to obtain such records. If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it. If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b). 

2.  Thereafter, the veteran should be referred for a VA dermatology examination to determine the current degree of severity of the Veteran's tinea dermatitis of the feet and hands.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should describe in detail all symptoms reasonably attributable to service-connected tinea dermatitis and its current severity.  He/She should describe the area(s) of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected tinea dermatitis and the percentage of exposed areas (total area of the skin of the hands, head, and neck) affected.  For example, less than 5 percent of the entire body or less than 5 percent of exposed areas; or at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, etc. 

The examiner should also describe the extent of disfigurement or deformity resulting from the skin disorder on the entire body, noting the presence (or absence) and extent of exfoliation, exudation, itching, tenderness, extensive lesions, ulceration, crusting and systemic or nervous manifestations. 

The examination report should be very specific in documenting and describing any therapy that the Veteran has undergone since 2007, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the tinea dermatitis.  If the evidence shows that the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should state whether such use was for a duration of at least six weeks or more during the past 12-month period.

The examiner should also indicate the effect the tinea dermatitis has, if any, on the Veteran's current level of occupational impairment.  Specifically, he/she should render an opinion as to whether the service-connected skin disorder causes marked interference with employment, or the need for frequent periods of hospitalization. 

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the increased rating claim on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

